                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

VANDA PHARMACEUTICALS                      )
INC.,                                      )
                                           )
                Plaintiff,                 )
                                           )
   v.                                      ) C.A. No. 20-1104-CFC
                                           )
TEVA PHARMACEUTICALS USA,                  )
INC.,                                      )
                                           )
                Defendant.                 )


                 TEVA PHARMACEUTICALS USA, INC.’S
             ANSWER TO COMPLAINT AND COUNTERCLAIMS

        Defendant Teva Pharmaceuticals USA, Inc. (“Teva”) hereby answers the

Complaint brought by Plaintiff Vanda Pharmaceuticals Inc. (“Vanda” or

“Plaintiff”). Additionally, Teva hereby asserts counterclaims for declaratory

judgment of invalidity and non-infringement of United States Patent Nos.

10,610,510 (“the ’510 patent”) and 10,610,511 (“the ’511 patent”) (collectively

“the Asserted Patents”).

        With respect to the allegations made in the Complaint, Teva states as

follows:




                                          1
                                  I.   The Parties

      1.     Upon information and belief, admitted that Plaintiff Vanda is a

Delaware corporation with its principal place of business at the address alleged.

Teva lacks knowledge or information sufficient to form a belief as to the truth of

the remainder of the allegations in this paragraph and therefore denies them.

      2.     Admitted.

                            II.   Nature of the Action

      3.     Teva admits that this purports to be an action for patent infringement

of the Asserted Patents under the patent laws of the United States, Title 35, United

States Code. Teva also admits that the Asserted Patents relate, at least in part, to

the use of tasimelteon in the treatment of circadian rhythm disorders or sleep

disorders. Teva denies the remaining allegations in Paragraph 3 of the Complaint.

      4.     Upon information and belief, admitted.

      5.     Admitted.

      6.     Admitted.

      7.     Admitted.

      8.     Upon information and belief, admitted.

      9.     Teva admits that its Detailed Statement explains that claims of the

Asserted Patents are invalid, unenforceable, and/or will not be infringed by the




                                           2
manufacture, sale, or use of the proposed product described in the ANDA. Teva

denies the remaining allegations of paragraph 9 of the Complaint.

      10.    Teva admits that its Detailed Statement explains that claims of the

Asserted Patents are invalid, unenforceable, and/or will not be infringed by the

manufacture, sale, or use of the proposed product described in the ANDA. Teva

denies the remaining allegations of paragraph 10 of the Complaint.

      11.    Upon information and belief, admitted.

      12.    Denied.

      13.    Denied.

                               III.   Jurisdiction

      14.    The allegations in Paragraph 14 of the Complaint constitute

conclusions of law to which no answer is required. To the extent an answer is

required, Teva admits that this Court has jurisdiction over the subject matter of this

action.

      15.    The allegations in Paragraph 15 of the Complaint constitute

conclusions of law to which no response is required. To the extent that a response

is required, Teva does not contest that the Court has personal jurisdiction over it

for purposes of this matter only.

      16.    Admitted.

      17.    Admitted.


                                          3
      18.    Teva admits that it prepared and filed ANDA No. 211601 seeking

approval to engage in the commercial manufacture, use, sale, offer for sale or

importation into the United States of the ANDA product before the expiration of

the Asserted Patents. Teva denies the remaining allegations of Paragraph 18 of the

Complaint.

      19.    Teva admits that it filed ANDA No. 211601 seeking approval to

engage in the commercial manufacture, use, sale, offer for sale or importation into

the United States of the ANDA product. Teva denies the remaining allegations of

Paragraph 19 of the Complaint.

      20.    Teva admits that it filed ANDA No. 211601 seeking approval to

engage in the commercial manufacture, use, sale, offer for sale or importation into

the United States of the ANDA product before the expiration of the Asserted

Patents. Teva denies the remaining allegations of Paragraph 20 of the Complaint.

                                 IV.    Venue

      21.    The allegations in Paragraph 21 of the Complaint constitute

conclusions of law to which no response is required. To the extent that a response

is required, Teva does not contest venue for purposes of this matter only.




                                         4
                               V.   The Patents-In-Suit

                     (U.S. Patent Nos. 10,610,510 and 10,610,511)

                               U.S. Patent No. 10,610,510

      22.       In response to Paragraph 22 of the Complaint, Teva incorporates by

reference Paragraphs 1 through 21 of this answer as if fully set forth herein.

      23.       Teva admits that the ’510 patent relates, at least in part, to methods of

treating circadian rhythm disorders that involve “administering to a patient a dose

of tasimelteon” and “determining whether the patient is a smoker.” Teva

respectfully refers the Court to the patent itself for a full and accurate statement of

its contents.

      24.       Teva admits that the quoted language is in the ’510 patent. Teva

respectfully refers the Court to the patent itself for a full and accurate statement of

its contents.

      25.       Teva admits that Exhibit A purports to be a copy of the ’510 patent

titled “Treatment of Circadian Rhythm Disorders.” Teva admits that, on its face,

the ’510 patent issued on April 7, 2020, and is assigned to Vanda. Teva further

responds that, on its face, the ’510 patent lists Marlene M. Dressman, John J.

Feeney, Louis W. Licamele, and Mihael H. Polymeropoulos as inventors. Teva

denies that the patent was duly and legally issued. Teva lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 25 of the Complaint and on that basis denies them.
                                             5
      26.       Teva admits that the ’510 patent relates, at least in part, to methods of

treating circadian rhythm disorders that involve “administering to a patient a dose

of tasimelteon” and “determining whether the patient is a smoker.” Teva

respectfully refers the Court to the patent itself for a full and accurate statement of

its contents.

                               U.S. Patent No. 10,610,511

      27.       In response to Paragraph 27 of the Complaint, Teva incorporates by

reference Paragraphs 1 through 26 of this answer as if fully set forth herein.

      28.       Teva admits that the ’511 patent relates, at least in part, to the

administration of “an effective dose of tasimelteon without food” to treat patients

suffering from a circadian rhythm disorder or sleep disorder. Teva respectfully

refers the Court to the patent itself for a full and accurate statement of its contents.

      29.       Teva admits that the quoted language is in the ‘511 patent. Teva

respectfully refers the Court to the patent itself for a full and accurate statement of

its contents.

      30.       Teva admits that Exhibit B purports to be a copy of the ’511 patent

titled “Method of Treatment.” Teva admits that, on its face, the ’511 patent issued

on April 7, 2020, and is assigned to Vanda. Teva further responds that, on its face,

the ’511 patent lists Marlene M. Dressman, Mihael H. Polymeropoulos, and Paolo

Baroldi as inventors. Teva denies that the patent was duly and legally issued. Teva


                                              6
lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of Paragraph 30 of the Complaint and on that basis denies

them.

        31.     Teva admits that the ’511 patent relates, at least in part, to methods of

treating circadian rhythm disorders or sleep disorders using tasimelteon that involve

“instructing the patient that tasimelteon should be taken without food.” Teva

respectfully refers the Court to the patent itself for a full and accurate statement of

its contents.

                                    VI.    Count I

                            (Infringement of the ’510 Patent)

        32.     In response to Paragraph 32 of the Complaint, Teva incorporates by

reference Paragraphs 1 through 31 of this answer as if fully set forth herein.

        33.     Admitted.

        34.     Admitted.

        35.     Teva admits that it was aware of the ’510 patent from at least the

filing of its Paragraph IV Certification for the ’510 patent. Teva denies the

remaining allegations of paragraph 35 of the Complaint.

        36.     The allegations in Paragraph 36 of the Complaint constitute

conclusions of law to which no response is required. To the extent that a response

is required, Teva admits that the HETLIOZ® Label states, in part: “HETLIOZ is


                                             7
indicated for the treatment of Non-24-Hour Sleep-Wake Disorder (Non-24).” Teva

respectfully refers the Court to the HETLIOZ® Label for a complete and accurate

statement of its contents. Teva denies the remaining allegations of Paragraph 36 of

the Complaint.

      37.   The allegations in Paragraph 37 of the Complaint constitute

conclusions of law to which no response is required. To the extent that a response

is required, Teva admits that the HETLIOZ® Label states, in part: “The

recommended dosage of HETLIOZ is 20 mg per day taken before bedtime, at the

same time every night.” Teva respectfully refers the Court to the HETLIOZ®

Label for a complete and accurate statement of its contents. Teva denies the

remaining allegations of Paragraph 37 of the Complaint.

      38.   The allegations in Paragraph 38 of the Complaint constitute

conclusions of law to which no response is required. To the extent that a response

is required, Teva admits that the HETLIOZ® Label states, in part: “Smoking

causes induction of CYP1A2 levels. The exposure of tasimelteon in smokers was

lower than in non-smokers and therefore the efficacy of HETLIOZ may be reduced

in smokers [see Clinical pharmacology (12.3)].” To the extent that a response is

required, Teva further admits that the HETLIOZ® Label states, in part:

“Tasimelteon exposure decreased by approximately 40% in smokers, compared to

nonsmokers [see Use in Specific Populations (8.7)].” Teva respectfully refers the


                                         8
Court to the HETLIOZ® Label for a complete and accurate statement of its

contents. Teva denies the remaining allegations of Paragraph 38 of the Complaint.

      39.   Admitted.

      40.   The allegations in Paragraph 40 of the Complaint constitute

conclusions of law to which no response is required. To the extent that a response

is required, Teva denies the allegations of Paragraph 40 of the Complaint.

      41.   Admitted.

      42.   Denied.

      43.   Denied.

      44.   Denied.

      45.   Denied.

      46.   Denied

      47.   Teva denies that Plaintiff is entitled to any of the requested relief.

      48.   Teva denies that Plaintiff is entitled to any of the requested relief.

      49.   Teva denies that Plaintiff is entitled to any of the requested relief.

      50.   Denied.

      51.   Denied.

      52.   Denied.

                               VII.    Count II

                        (Infringement of the ’511 Patent))


                                          9
      53.    In response to Paragraph 53 of the Complaint, Teva incorporates by

reference Paragraphs 1 through 52 of this answer as if fully set forth herein.

      54.    Admitted.

      55.    Admitted.

      56.    Teva admits that it was aware of the ’511 patent from at least the

filing of its Paragraph IV Certification for the ’511 patent. Teva denies the

remaining allegations of paragraph 56 of the Complaint.

      57.    The allegations in Paragraph 57 of the Complaint constitute

conclusions of law to which no response is required. To the extent that a response

is required, Teva admits that the HETLIOZ® Label states, in part: “HETLIOZ is

indicated for the treatment of Non-24-Hour Sleep-Wake Disorder (Non-24).” Teva

respectfully refers the Court to the HETLIOZ® Label for a complete and accurate

statement of its contents. Teva denies the remaining allegations of Paragraph 57 of

the Complaint.

      58.    The allegations in Paragraph 58 of the Complaint constitute

conclusions of law to which no response is required. To the extent that a response

is required, Teva admits that the HETLIOZ® Label states, in part: “The

recommended dosage of HETLIOZ is 20 mg per day taken before bedtime, at the

same time every night.” Teva respectfully refers the Court to the HETLIOZ®




                                          10
Label for a complete and accurate statement of its contents. Teva denies the

remaining allegations of Paragraph 58 of the Complaint.

      59.   The allegations in Paragraph 59 of the Complaint constitute

conclusions of law to which no response is required. To the extent that a response

is required, Teva admits that the HETLIOZ® Label states, in part: “HETLIOZ

should be taken without food [see Clinical Pharmacology (12.3)].” Teva

respectfully refers the Court to the HETLIOZ® Label for a complete and accurate

statement of its contents. Teva denies the remaining allegations of Paragraph 59 of

the Complaint.

      60.   Teva admits that it filed ANDA No. 211601 to obtain approval for a

20 mg tasimelteon oral capsule for the treatment of Non-24 and that the proposed

label says, among other things, “[t]ake without food.” Teva denies the remaining

allegations of Paragraph 60.

      61.   The allegations in Paragraph 61 of the Complaint constitute

conclusions of law to which no response is required. To the extent that a response

is required, Teva denies the allegations of Paragraph 61 of the Complaint.

      62.   Admitted.

      63.   Denied.

      64.   Denied.

      65.   Denied.


                                        11
      66.    Denied.

      67.    Denied.

      68.    Teva denies that Plaintiff is entitled to any of the requested relief.

      69.    Teva denies that Plaintiff is entitled to any of the requested relief.

      70.    Teva denies that Plaintiff is entitled to any of the requested relief.

      71.    Denied.

      72.    Denied.

      73.    Denied.

                                  Prayer for Relief

      This section of Plaintiff’s Complaint constitutes a Prayer for Relief that do

not require a response. Teva denies that Plaintiff is entitled to any of the requested

relief or any other relief. Each averment and/or allegation contained in Plaintiff’s

Complaint that is not specifically admitted herein is hereby denied.

                   AFFIRMATIVE AND OTHER DEFENSES

                                 FIRST DEFENSE
                                 (Noninfringement)

      Teva has not infringed, directly or indirectly, any valid claim of any of the

Asserted Patents, and is not liable for any infringement thereof.




                                          12
                                SECOND DEFENSE
                                   (Invalidity)

      Each claim of the Asserted Patents is invalid for failure to satisfy one or

more of the conditions for patentability under the patent laws of the United States,

including, without limitation, 35 U.S.C. §§ 101, 102, 103, and/or 112 and/or

obviousness-type double patenting.

                         RESERVATION OF DEFENSES

      Teva reserves the right to assert additional defenses as may be warranted by

discovery or further factual investigation in this action.

                                COUNTERCLAIMS

      Defendant and Counterclaim Plaintiff Teva Pharmaceuticals USA, Inc.

(“Teva”) asserts the following counterclaims against Plaintiff and Counterclaim

Defendant Vanda Pharmaceuticals Inc. (“Vanda”).

                              Nature of Counterclaims

      1.     These counterclaims are for declaratory judgment that United States

Patent Nos. 10,610,510 (“the ’510 patent”) and 10,610,511 (“the ’511 patent”)

(collectively “the Asserted Patents”) are invalid and not infringed.




                                          13
                                      The Parties

      2.     Teva Pharmaceuticals USA, Inc. is a Delaware corporation. Its

principal place of business is at 400 Interpace Parkway, Parsippany, NJ 07054.

      3.     On information and belief and as alleged by Counterclaim Defendant,

Vanda Pharmaceuticals Inc. is a Delaware corporation with its principal place of

business at 2200 Pennsylvania Avenue NW, Suite 300E, Washington, DC 20037.

      4.     Counterclaim Defendant is the entity that filed the Complaint in this

action on or about August 21, 2020.

                               Jurisdiction and Venue

      5.     This counterclaim arises under the patent laws of the United States, 35

U.S.C. § 1 et seq., and the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202.

      6.     This Court has subject matter jurisdiction over these counterclaims

pursuant to 28 U.S.C. §§ 1331, 1338(a), and 2201.

      7.     Counterclaim Defendant has availed itself of this forum in this action

and is therefore subject to personal jurisdiction in this district.

      8.     Venue is proper in this judicial district under 28 U.S.C. §§ 1391 and

1400, and as a result of Counterclaim Defendant’s choice of forum in filing this

action.




                                            14
                                     Count I
          Declaratory Judgment of Invalidity of U.S. Patent No. 10,610,510

      9.       Teva realleges and incorporates by reference Paragraphs 1 through 8

of these counterclaims as if fully set forth herein.

      10.      Counterclaim Defendant has alleged in this action that Teva infringed

the ’510 patent by filing ANDA No. 211601 and that Teva’s manufacture, use,

offer for sale, or sale in the United States, or importation into the United States, of

the proposed generic drug described in ANDA No. 211601 would infringe that

patent.

      11.      The ’510 patent is invalid for failure to comply with one or more

requirements of 35 U.S.C. §§ 101, 102, 103, and/or 112 and/or obviousness-type

double patenting.

      12.      Accordingly, there is an actual, immediate, and justiciable controversy

between the parties.

      13.      Teva is entitled to a declaration by the Court that one or more claims

of the ’510 patent is invalid.

      14.      Teva is entitled to further necessary or proper relief based on the

Court’s declaratory judgment or decree.




                                           15
                                    Count II
          Declaratory Judgment of Invalidity of U.S. Patent No. 10,610,511

      15.      Teva realleges and incorporates by reference Paragraphs 1 through 14

of these counterclaims as if fully set forth herein.

      16.      Counterclaim Defendant has alleged in this action that Teva infringed

the ’511 patent by filing ANDA No. 211601 and that Teva’s manufacture, use,

offer for sale, or sale in the United States, or importation into the United States, of

the proposed generic drug described in ANDA No. 211601 would infringe that

patent.

      17.      The ’511 patent is invalid for failure to comply with one or more

requirements of 35 U.S.C. §§ 101, 102, 103, and/or 112 and/or obviousness-type

double patenting.

      18.      Accordingly, there is an actual, immediate, and justiciable controversy

between the parties.

      19.      Teva is entitled to a declaration by the Court that one or more claims

of the ’511 patent is invalid.

      20.      Teva is entitled to further necessary or proper relief based on the

Court’s declaratory judgment or decree.




                                           16
                               Count III
  Declaratory Judgment of Non-Infringement of U.S. Patent No. 10,610,510

      21.      Teva realleges and incorporates by reference Paragraphs 1 through 20

of these counterclaims as if fully set forth herein.

      22.      No claim of the ’510 patent has been or will be infringed, either

directly or indirectly, by Teva or by the users of Teva’s proposed generic drug

described in ANDA No. 211601, either literally or under the doctrine of

equivalents.

      23.      A present, genuine, and justiciable controversy exists between Teva

and Counterclaim Defendant concerning, inter alia, the issue of whether Teva’s

manufacture, use, offer for sale, or sale of Teva’s proposed generic drug described

in ANDA No. 211601 would infringe any valid and enforceable claim of the ’510

patent.

      24.      Teva is entitled to a declaratory judgment that the manufacture, use,

offer for sale, or sale of Teva’s proposed generic drug described in ANDA No.

211601 has not infringed, does not infringe, and will not infringe, either directly or

indirectly, any claim of the ’510 patent, either literally or under the doctrine of

equivalents.




                                           17
                               Count IV
  Declaratory Judgment of Non-Infringement of U.S. Patent No. 10,610,511

      25.      Teva realleges and incorporates by reference Paragraphs 1 through 24

of these counterclaims as if fully set forth herein.

      26.      No claim of the ’511 patent has been or will be infringed, either

directly or indirectly, by Teva or by the users of Teva’s proposed generic drug

described in ANDA No. 211601, either literally or under the doctrine of

equivalents.

      27.      A present, genuine, and justiciable controversy exists between Teva

and Counterclaim Defendant concerning, inter alia, the issue of whether Teva’s

manufacture, use, offer for sale, or sale of Teva’s proposed generic drug described

in ANDA No. 211601 would infringe any valid and enforceable claim of the ’511

patent.

      28.      Teva is entitled to a declaratory judgment that the manufacture, use,

offer for sale, or sale of Teva’s proposed generic drug described in ANDA No.

211601 has not infringed, does not infringe, and will not infringe, either directly or

indirectly, any claim of the ’511 patent, either literally or under the doctrine of

equivalents.

                                   Prayer for Relief

WHEREFORE, Teva prays that the Court enter judgment ordering as follows:

      (a)      declaring that the claims of the Asserted Patents are invalid;

                                           18
    (b)   declaring that Teva does not infringe, either directly or indirectly, any

          claim of the Asserted Patents, either literally or under the doctrine of

          equivalents;

    (c)   if the facts demonstrate that the case is exceptional within the

          meaning of 35 U.S.C. § 285, awarding Teva reasonable attorney fees

          and costs reasonably incurred in prosecuting this action; and

    (d)   granting Teva such other and further relief as the Court deems just and

          appropriate.


                                            /s/ Nathan R. Hoeschen
                                            John W. Shaw (No. 3362)
                                            Karen E. Keller (No. 4489)
                                            Nathan R. Hoeschen (No. 6232)
                                            SHAW KELLER LLP
                                            I.M. Pei Building
                                            1105 North Market Street, 12th Floor
OF COUNSEL:                                 Wilmington, DE 19801
J.C. Rozendaal                              (302) 298-0700
Deirdre M. Wells                            jshaw@shawkeller.com
William H. Milliken                         kkeller@shawkeller.com
STERNE, KESSLER, GOLDSTEIN                  nhoeschen@shawkeller.com
& FOX P.L.L.C.                              Attorneys for Defendant
1100 New York Avenue NW, Suite 600
Washington, DC 20005
(202) 371-2600


Dated: September 18, 2020




                                       19
